UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofOctober, 2015 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1).) Yes No x (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7).) Yes No x MEXICAN STOCK EXCHANGE STOCK EXCHANGE CODE:TLEVISA QUARTER: 03 YEAR: 2015 GRUPO TELEVISA, S.A.B. STATEMENT OF FINANCIAL POSITION AS OF SEPTEMBER 30, 2, 2014 (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED Final Printing REF ACCOUNT / SUBACCOUNT CURRENT YEAR END OF PREVIOUS YEAR AMOUNT AMOUNT TOTAL ASSETS CURRENT ASSETS CASH AND CASH EQUIVALENTS SHORT-TERM INVESTMENTS FINANCIAL INSTRUMENTS AVAILABLE FOR SALE 0 0 FINANCIAL INSTRUMENTS FOR NEGOTIATION 0 0 FINANCIAL INSTRUMENTS HELD TO MATURITY CUSTOMER (NET) CUSTOMER ALLOWANCE FOR DOUBTFUL ACCOUNTS -3,580,484 -3,028,444 OTHER ACCOUNTS RECEIVABLE (NET) OTHER ACCOUNTS RECEIVABLE ALLOWANCE FOR DOUBTFUL ACCOUNTS -175,508 -179,761 INVENTORIES BIOLOGICAL ASSETS CURRENT 0 0 OTHER CURRENT ASSETS ADVANCE PAYMENTS DERIVATIVE FINANCIAL INSTRUMENTS ASSETS AVAILABLE FOR SALE 0 RIGHTS AND LICENSING 0 0 OTHER NON-CURRENT ASSETS ACCOUNTS RECEIVABLE (NET) INVESTMENTS INVESTMENTS IN ASSOCIATES AND JOINT VENTURES HELD-TO-MATURITY DEBT SECURITIES OTHER AVAILABLE- FOR- SALE INVESTMENTS OTHER PROPERTY, PLANT AND EQUIPMENT (NET) BUILDINGS MACHINERY AND INDUSTRIAL EQUIPMENT OTHER EQUIPMENT ACCUMULATED DEPRECIATION -65,339,105 -57,539,568 CONSTRUCTION IN PROGRESS INVESTMENT PROPERTIES 0 0 NON-CURRENT BIOLOGICAL ASSETS 0 0 INTANGIBLE ASSETS (NET) GOODWILL TRADEMARKS RIGHTS AND LICENSING CONCESSIONS OTHER DEFERRED TAX ASSETS OTHER NON-CURRENT ASSETS ADVANCE PAYMENTS 0 0 DERIVATIVE FINANCIAL INSTRUMENTS 0 0 EMPLOYEE BENEFITS 0 0 ASSETS AVAILABLE FOR SALE 0 0 DEFERRED ASSETS (NET) 0 0 OTHER TOTAL LIABILITIES CURRENT LIABILITIES BANK LOANS STOCK MARKET LOANS 0 0 OTHER INTEREST BEARING LIABILITIES SUPPLIERS TAXES PAYABLE INCOME TAXES PAYABLE OTHER TAXES PAYABLE OTHER CURRENT LIABILITIES INTEREST PAYABLE DERIVATIVE FINANCIAL INSTRUMENTS 0 DEFERRED INCOME EMPLOYEE BENEFITS PROVISIONS LIABILITIES RELATED TO CURRENT AVAILABLE FOR SALE ASSETS 0 0 OTHER NON-CURRENT LIABILITIES BANK LOANS STOCK MARKET LOANS OTHER INTEREST BEARING LIABILITIES DEFERRED TAX LIABILITIES OTHER NON-CURRENT LIABILITIES DERIVATIVE FINANCIAL INSTRUMENTS DEFERRED INCOME EMPLOYEE BENEFITS PROVISIONS LIABILITIES RELATED TO NON-CURRENT AVAILABLE FOR SALE ASSETS 0 0 OTHER STOCKHOLDERS' EQUITY CONTROLLING INTEREST SOCIAL CAPITAL SHARES REPURCHASED -11,896,040 -12,647,475 PREMIUM ON ISSUANCE OF SHARES CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES 0 0 OTHER CAPITAL CONTRIBUTED 0 0 RETAINED EARNINGS (ACCUMULATED LOSSES) LEGAL RESERVE OTHER RESERVES 0 0 RETAINED EARNINGS NET INCOME FOR THE YEAR OTHER -3,354,288 -3,466,087 OTHER ACCUMULATED COMPREHENSIVE RESULTS (NET OF TAX) EARNINGS PER PROPERTY REASSESSMENT 0 0 ACTUARIAL EARNINGS (LOSS) FOR LABOR OBLIGATIONS RESULT FOR FOREIGN CURRENCY CONVERSION CHANGES IN THE VALUATION OF AVAILABLE FOR SALE FINANCIAL ASSETS CHANGES IN THE VALUATION OF DERIVATIVE FINANCIAL INSTRUMENTS -173,854 -171,351 CHANGES IN FAIR VALUE OF OTHER ASSETS PARTICIPATION IN OTHER COMPREHENSIVE INCOME OF ASSOCIATES AND JOINT VENTURES OTHER COMPREHENSIVE RESULT 0 0 NON-CONTROLLING INTEREST DATA INFORMATION AS OF SEPTEMBER 30, 2, 2014 (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR END OF PREVIOUS YEAR AMOUNT AMOUNT FOREIGN CURRENCY LIABILITIES SHORT-TERM FOREIGN CURRENCY LIABILITIES LONG-TERM CAPITAL STOCK NOMINAL RESTATEMENT OF CAPITAL STOCK PENSIONS AND SENIORITY PREMIUMS NUMBER OF EXECUTIVES (*) 74 70 NUMBER OF EMPLOYEES (*) NUMBER OF WORKERS (*) 0 0 NUMBER OF OUTSTANDING SHARES (*) NUMBER OF REPURCHASED SHARES (*) RESTRICTED CASH (1) 0 0 DEBT OF NON-CONSOLIDATED COMPANIES GUARANTEED 0 0 (1) THIS CONCEPT MUST BE COMPLETED WHEN GUARANTEES HAVE BEEN PROVIDED AFFECTING CASH AND CASH EQUIVALENTS (*) DATA IN UNITS STATEMENTS OF COMPREHENSIVE INCOME FOR THE NINE AND THREE MONTHS ENDED SEPTEMBER 30, 2 (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED Final Printing REF ACCOUNT / SUBACCOUNT CURRENT YEAR PREVIOUS YEAR CUMULATIVE QUARTER CUMULATIVE QUARTER NET INCOME SERVICES SALE OF GOODS INTEREST 0 0 0 0 ROYALTIES DIVIDENDS 0 0 0 0 LEASE CONSTRUCTION 0 0 0 0 OTHER 0 0 0 0 COST OF SALES GROSS PROFIT (LOSS) GENERAL EXPENSES INCOME (LOSS) BEFORE OTHER INCOME AND EXPENSES, NET OTHER INCOME AND (EXPENSE), NET -693,751 -4,759,838 -4,546,637 OPERATING INCOME (LOSS) FINANCE INCOME INTEREST INCOME FOREIGN EXCHANGE GAIN, NET 0 0 0 0 DERIVATIVES GAIN, NET 0 0 EARNINGS FROM CHANGES IN FAIR VALUE OF FINANCIAL INSTRUMENTS OTHER 0 0 FINANCE EXPENSE INTEREST EXPENSE FOREIGN EXCHANGE LOSS, NET DERIVATIVES LOSS, NET 0 0 LOSS FROM CHANGES IN FAIR VALUE OF FINANCIAL INSTRUMENTS 0 0 0 0 OTHER 0 0 0 0 FINANCE INCOME (EXPENSE) NET -2,792,184 -437,227 PARTICIPATION IN THE RESULTS OF ASSOCIATES AND JOINT VENTURES -268,237 -19,077 INCOME (LOSS) BEFORE INCOME TAXES INCOME TAXES INCOME TAX, CURRENT INCOME TAX, DEFERRED -919,594 -1,448,042 -1,182,627 INCOME (LOSS) FROM CONTINUING OPERATIONS INCOME (LOSS) FROM DISCONTINUED OPERATIONS, NET 0 0 0 0 NET INCOME (LOSS) NET INCOME (LOSS) ATTRIBUTABLE TO NON-CONTROLLING INTEREST NET INCOME (LOSS) ATTRIBUTABLE TO CONTROLLING INTEREST -182,801 NET INCOME (LOSS) PER BASIC SHARE -0.06 NET INCOME (LOSS) PER DILUTED SHARE -0.06 STATEMENTS OF COMPREHENSIVE INCOME OTHER COMPREHENSIVE INCOME (NET OF INCOME TAXES) FOR THE NINE AND THREE MONTHS ENDED SEPTEMBER 30, 2 (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED Final Printing REF ACCOUNT / SUBACCOUNT CURRENT YEAR PREVIOUS YEAR CUMULATIVE QUARTER CUMULATIVE QUARTER NET INCOME (LOSS) ITEMS NOT TO BE RECLASSIFIED INTO RESULTS EARNINGS PER PROPERTY REASSESSMENT 0 0 0 0 ACTUARIAL EARNINGS (LOSS) FOR LABOR OBLIGATIONS 0 0 0 0 PARTICIPATION IN RESULTS FOR REVALUATION OF PROPERTIES OF ASSOCIATES AND JOINT VENTURES 0 0 0 0 ITEMS THAT MAY BE SUBSEQUENTLY RECLASSIFIED INTO RESULTS RESULT FOR FOREIGN CURRENCY CONVERSION CHANGES IN THE VALUATION OF AVAILABLE FOR SALE FINANCIAL ASSETS -55,672 -125,737 CHANGES IN THE VALUATION OF DERIVATIVE FINANCIAL INSTRUMENTS -2,503 -20,552 CHANGES IN FAIR VALUE OF OTHER ASSETS -3,105,650 -3,616,843 PARTICIPATION IN OTHER COMPREHENSIVE INCOME OF ASSOCIATES AND JOINT VENTURES OTHER COMPREHENSIVE INCOME 0 0 0 0 TOTAL OTHER COMPREHENSIVE INCOME -2,627,317 -3,345,822 COMPREHENSIVE INCOME (LOSS) COMPREHENSIVE (LOSS) ATTRIBUTABLE TO NON-CONTROLLING INTEREST COMPREHENSIVE (LOSS) ATTRIBUTABLE TO CONTROLLING INTEREST STATEMENTS OF COMPREHENSIVE INCOME DATA INFORMATION FOR THE NINE AND THREE MONTHS ENDED SEPTEMBER 30, 2 (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED Final Printing REF ACCOUNT / SUBACCOUNT CURRENT YEAR PREVIOUS YEAR CUMULATIVE QUARTER CUMULATIVE QUARTER OPERATING DEPRECIATION AND AMORTIZATION STATEMENTS OF COMPREHENSIVE INCOME DATA INFORMATION (TWELVE MONTHS) FOR THE TWELVE MONTHS ENDED SEPTEMBER 30, 2 (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED Final Printing REF ACCOUNT / SUBACCOUNT YEAR CURRENT PREVIOUS NET INCOME (**) OPERATING INCOME (LOSS) (**) NET INCOME (LOSS) (**) CONTROLLING INTEREST NET INCOME (LOSS) (**) OPERATING DEPRECIATION AND AMORTIZATION (**) (**) INFORMATION FOR THE LAST TWELVE MONTHS STATEMENTS OF CASH FLOWS (INDIRECT METHOD) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED Final Printing REF ACCOUNT / SUBACCOUNT CURRENT YEAR PREVIOUS YEAR AMOUNT AMOUNT OPERATING ACTIVITIES INCOME (LOSS) BEFORE INCOME TAXES + (-) ITEMS NOT REQUIRING CASH + ESTIMATES FOR THE PERIOD + PROVISIONS FOR THE PERIOD 0 0 + (-) OTHER UNREALIZED ITEMS + (-) ITEMS RELATED TO INVESTING ACTIVITIES + DEPRECIATION AND AMORTIZATION FOR THE PERIOD (-) + GAIN OR LOSS ON SALE OF PROPERTY, PLANT AND EQUIPMENT + (-) LOSS (REVERSION) IMPAIRMENT 0 0 (-) + EQUITY IN RESULTS OF AFFILIATES AND JOINT VENTURES (-) DIVIDENDS RECEIVED 0 0 (-) INTEREST INCOME (-) FOREIGN EXCHANGE FLUCTUATION (-) + OTHER ITEMS + (-) ITEMS RELATED TO FINANCING ACTIVITIES (+) ACCRUED INTEREST (+) FOREIGN EXCHANGE FLUCTUATION (+) FINANCIAL OPERATIONS OF DERIVATIVES + (-) OTHER ITEMS CASH FLOW BEFORE INCOME TAX CASH FLOWS PROVIDED OR USED IN OPERATION + (-) DECREASE (INCREASE) IN CUSTOMERS + (-) DECREASE (INCREASE) IN INVENTORIES + (-) DECREASE (INCREASE) IN OTHER ACCOUNTS RECEIVABLES AND OTHER ASSETS + (-) INCREASE (DECREASE) IN SUPPLIERS + (-) INCREASE (DECREASE) IN OTHER LIABILITIES + (-) INCOME TAXES PAID OR RETURNED NET CASH FLOWS FROM OPERATING ACTIVITIES INVESTING ACTIVITIES NET CASH FLOWS FROM INVESTING ACTIVITIES (-) PERMANENT INVESTMENTS IN SHARES + DISPOSITION OF PERMANENT INVESTMENT IN SHARES 0 0 (-) INVESTMENT IN PROPERTY, PLANT AND EQUIPMENT + SALE OF PROPERTY, PLANT AND EQUIPMENT (-) TEMPORARY INVESTMENTS + DISPOSITION OF TEMPORARY INVESTMENTS (-) INVESTMENT IN INTANGIBLE ASSETS + DISPOSITION OF INTANGIBLE ASSETS 0 0 (-) BUSINESS ACQUISITIONS 0 0 + BUSINESS DISPOSITIONS 0 0 + DIVIDEND RECEIVED 0 0 + INTEREST RECEIVED 0 0 + (-) DECREASE (INCREASE) IN ADVANCES AND LOANS TO THIRD PARTIES 0 0 + (-) OTHER ITEMS FINANCING ACTIVITIES NET CASH FLOWS FROM FINANCING ACTIVITIES + BANK FINANCING + STOCK MARKET FINANCING + OTHER FINANCING 0 0 (-) BANK FINANCING AMORTIZATION (-) STOCK MARKET FINANCING AMORTIZATION 0 0 (-) OTHER FINANCING AMORTIZATION + (-) INCREASE (DECREASE) IN CAPITAL STOCK 0 0 (-) DIVIDENDS PAID 0 + PREMIUM ON ISSUANCE OF SHARES 0 0 + CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES 0 0 (-) INTEREST EXPENSE (-) REPURCHASE OF SHARES + (-) OTHER ITEMS NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS CHANGES IN THE VALUE OF CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS AT BEGINING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED Final Printing CONCEPTS CAPITAL STOCK SHARES REPURCHASED ADDITIONAL PAID-IN CAPITAL CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES OTHER CAPITAL CONTRIBUTED RETAINED EARNINGS OR ACCUMULATED LOSSES ACCUMULATED OTHER COMPREHENSIVE INCOME (NET OF INCOME TAX) CONTROLLING INTEREST NON-CONTROLLING INTEREST TOTAL STOCKHOLDERS' EQUITY RESERVES RETAINED EARNINGS (ACCUMULATED LOSSES) BALANCE AT JANUARY 1, 2014 -12,848,448 0 0 RETROSPECTIVE ADJUSTMENT 0 0 0 0 0 0 0 0 0 0 0 APPLICATION OF OTHER COMPREHENSIVE INCOME TO RETAINED EARNINGS 0 0 0 0 0 0 0 0 0 0 0 ESTABLISHMENT OF RESERVES 0 0 0 0 0 0 0 0 0 0 0 DIVIDENDS DECLARED 0 0 0 0 0 0 0 0 0 -98,224 -98,224 (DECREASE) INCREASE OF CAPITAL 0 0 0 0 0 0 0 0 0 0 0 REPURCHASE OF SHARES 0 -1,050,277 0 0 0 0 0 0 -1,050,277 0 -1,050,277 (DECREASE) INCREASE IN ADDITIONAL PAID-IN CAPITAL 0 0 0 0 0 0 0 0 0 0 0 (DECREASE) INCREASE IN NON-CONTROLLING INTEREST 0 0 0 0 0 0 0 0 0 0 0 OTHER 0 0 0 0 0 0 -50 COMPREHENSIVE INCOME 0 0 0 0 0 0 BALANCE AT SEPTEMBER 30, 2014 -12,650,720 0 0 BALANCE AT JANUARY 1, 2015 -12,647,475 0 0 RETROSPECTIVE ADJUSTMENT 0 0 0 0 0 0 0 0 0 0 0 APPLICATION OF OTHER COMPREHENSIVE INCOME TO RETAINED EARNINGS 0 0 0 0 0 0 0 0 0 0 0 ESTABLISHMENT OF RESERVES 0 0 0 0 0 0 0 0 0 0 0 DIVIDENDS DECLARED 0 0 0 0 0 0 -1,084,192 0 -1,084,192 -357,687 -1,441,879 (DECREASE) INCREASE OF CAPITAL 0 0 0 0 0 0 0 0 0 -95,500 -95,500 REPURCHASE OF SHARES 0 -744,524 0 0 0 0 0 0 -744,524 0 -744,524 (DECREASE) INCREASE IN ADDITIONAL PAID-IN CAPITAL 0 0 0 0 0 0 0 0 0 0 0 (DECREASE) INCREASE IN NON-CONTROLLING INTEREST 0 0 0 0 0 0 0 0 0 0 0 OTHER 0 0 0 0 0 0 COMPREHENSIVE INCOME 0 0 0 0 0 0 -2,696,687 BALANCE AT SEPTEMBER 30, 2015 -11,896,040 0 0 MEXICAN STOCK EXCHANGE STOCK EXCHANGE CODE: TLEVISA QUARTER: 03YEAR: 2015 GRUPO TELEVISA, S.A.B. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS CONSOLIDATED Final Printing MEXICO CITY, D.F., OCTOBER 22, 2015—GRUPO TELEVISA, S.A.B. (NYSE:TV; BMV: TLEVISA CPO; "TELEVISA" OR THE "COMPANY"), TODAY ANNOUNCED RESULTS FOR THE THIRD-QUARTER 2015. THE RESULTS HAVE BEEN PREPARED IN ACCORDANCE WITH INTERNATIONAL FINANCIAL REPORTING STANDARDS ("IFRS"). THE FOLLOWING INFORMATION SETS FORTH CONDENSED CONSOLIDATED STATEMENTS OF INCOME FOR THE QUARTERS ENDED SEPTEMBER 30, 2, IN MILLIONS OF MEXICAN PESOS, AS WELL AS THE PERCENTAGE THAT EACH LINE REPRESENTS OF NET SALES AND THE PERCENTAGE CHANGE WHEN COMPARING 2: NET SALES NET SALES INCREASED BY 12.2% TO PS.22,255.6 MILLION IN THE THIRD-QUARTER 2,829.7 MILLION IN THE THIRD-QUARTER 2014. THIS INCREASE WAS ATTRIBUTABLE TO STRONG GROWTH IN OUR SKY AND TELECOMMUNICATIONS SEGMENTS. OPERATING SEGMENT INCOME INCREASED BY 15.3%, REACHING PS.9,585.7 MILLION WITH A MARGIN OF 42.0% IN THE THIRD-QUARTER 2,312.1 MILLION WITH A MARGIN OF 41.1% IN THE THIRD-QUARTER 2014. NET INCOME ATTRIBUTABLE TO STOCKHOLDERS OF THE COMPANY NET INCOME OR LOSS ATTRIBUTABLE TO STOCKHOLDERS OF THE COMPANY AMOUNTED TO A NET INCOME OF PS.6,545.8 MILLION IN THE THIRD-QUARTER 2-QUARTER 2014. THE FAVORABLE NET CHANGE OF PS.6,728.6 MILLION REFLECTED (I) A PS.5,883.1 MILLION FAVORABLE CHANGE IN FINANCE INCOME OR EXPENSE, NET; (II) A PS.3,852.9 MILLION DECREASE IN OTHER EXPENSE, NET; (III) A PS.200.3 MILLION INCREASE IN INCOME BEFORE OTHER EXPENSE, NET; AND (IV) A PS.114.8 MILLION DECREASE IN NET INCOME ATTRIBUTABLE TO NON-CONTROLLING INTERESTS. THESE FAVORABLE VARIANCES WERE PARTIALLY OFFSET BY (I) A PS.3,187.0 MILLION INCREASE IN INCOME TAXES; AND (II) A PS.135.5 MILLION UNFAVORABLE CHANGE IN SHARE OF INCOME OR LOSS OF JOINT VENTURES AND ASSOCIATES, NET. THIRD-QUARTER RESULTS BY BUSINESS SEGMENT THE FOLLOWING INFORMATION PRESENTS THIRD-QUARTER CONSOLIDATED RESULTS ENDED SEPTEMBER 30, 2, FOR EACH OF OUR BUSINESS SEGMENTS. CONSOLIDATED RESULTS FOR THE THIRD-QUARTER 2: CONTENT THIRD-QUARTER SALES INCREASED BY 1.6% TO PS.8,625.3 MILLION COMPARED WITH PS.8,491.8 MILLION IN THE THIRD-QUARTER 2014. ADVERTISING ADVERTISING REVENUE DECREASED BY 8.9% TO PS.5,479.6 MILLION COMPARED WITH PS.6,015.4 MILLION IN THE THIRD-QUARTER 2014. THE DROP PRIMARILY RESULTED FROM THE RESTRUCTURING OF OUR ADVERTISING SALES EFFORTS AND THE INITIAL REACTION FROM OUR ADVERTISING CUSTOMERS AS WE UPDATE OUR TERMS AND CONDITIONS. NETWORK SUBSCRIPTION REVENUE THIRD-QUARTER NETWORK SUBSCRIPTION REVENUE INCREASED BY 30.1% TO PS.934.7 MILLION COMPARED WITH PS.718.5 MILLION IN THE THIRD-QUARTER 2014. THE GROWTH WAS DRIVEN MAINLY BY THE SUSTAINED ADDITION OF PAY-TV SUBSCRIBERS, BOTH IN MEXICO AND LATIN AMERICA AND TO A LESSER EXTENT A POSITIVE TRANSLATION EFFECT ON FOREIGN-CURRENCY DENOMINATED REVENUES. DURING THE THIRD-QUARTER, TELEVISA CONTINUED TO PRODUCE AND TRANSMIT SEVERAL OF THE LEADING PAY-TV NETWORKS IN MEXICO IN KEY CATEGORIES, INCLUDING GENERAL ENTERTAINMENT, MUSIC AND LIFESTYLE, AND MOVIES. 10 OF THE TOP 30 PAY-TV NETWORKS IN MEXICO WERE PRODUCED BY TELEVISA. LICENSING AND SYNDICATION LICENSING AND SYNDICATION REVENUE INCREASED BY 25.8% TO PS.2,211.0 MILLION COMPARED WITH PS.1,757.9 MILLION IN THE THIRD-QUARTER 2014. THE INCREASE IS EXPLAINED MAINLY BY A POSITIVE TRANSLATION EFFECT ON FOREIGN-CURRENCY DENOMINATED REVENUES. THIRD-QUARTER ROYALTIES FROM UNIVISION INCREASED BY 2.6% TO US$89.6 MILLION IN THE THIRD-QUARTER 2$87.4 MILLION IN THE THIRD-QUARTER 2014. THE OTHER REVENUE COMPONENTS OF LICENSING AND SYNDICATION, ROYALTIES FROM NETFLIX AND EXPORTS TO THE REST OF THE WORLD, REMAINED RELATIVELY STABLE. THIRD-QUARTER OPERATING SEGMENT INCOME DECREASED BY 0.5% TO PS.4,021.7 MILLION COMPARED WITH PS.4,042.0 MILLION IN THE THIRD-QUARTER 2014; THE MARGIN WAS 46.6%. THE DROP IN THE MARGIN OF ) THE DROP IN OUR ADVERTISING REVENUES; AND II) AN INCREASE IN PROGRAMMING COSTS. THIS EFFECT WAS PARTIALLY COMPENSATED BY THE ABSENCE OF PRODUCTION COSTS RELATED TO THE 2 SKY THIRD-QUARTER SALES GREW BY 9.3% TO PS.4,894.8 MILLION COMPARED WITH PS.4,476.8 MILLION IN THE THIRD-QUARTER 2014. THE INCREASE WAS DRIVEN BY SOLID GROWTH IN THE SUBSCRIBER BASE IN MEXICO, WHICH IS EXPLAINED BY THE CONTINUED SUCCESS OF SKY'S LOW-COST OFFERINGS. THE NUMBER OF NET ACTIVE SUBSCRIBERS INCREASED BY 166,,053,, 2015, OF WHICH 189,, COMPARED WITH 6,517,, 2014. THIRD-QUARTER OPERATING SEGMENT INCOME INCREASED BY 9.1% TO PS.2,332.2 MILLION COMPARED WITH PS.2,136.9 MILLION IN THE THIRD-QUARTER 2014, AND THE MARGIN WAS 47.6% IN LINE WITH THE MARGIN REPORTED IN THE SAME QUARTER LAST YEAR. DURING THE QUARTER, SKY EXPERIENCED MAINLY HIGHER PROGRAMMING AND MAINTENANCE COSTS, AND HIGHER PROMOTION EXPENSES; WHICH WERE PARTIALLY COMPENSATED BY LOWER PERSONNEL COSTS AND MARKETING EXPENSES. TELECOMMUNICATIONS THIRD-QUARTER SALES INCREASED BY 37.5% TO PS.7,294.3 MILLION COMPARED WITH PS.5,305.1 MILLION IN THE THIRD-QUARTER 2, FOR THE FULL QUARTER, OF PS.1,632.1 MILLION OF REVENUES FROM CABLECOM AND TELECABLE. EXCLUDING CABLECOM AND TELECABLE, THIRD-QUARTER SALES FROM OUR CABLE AND NETWORK OPERATIONS INCREASED BY 13.8%. VOICE AND DATA REVENUE GENERATING UNITS, OR RGUS, GREW BY 52.5% AND 33.9% COMPARED WITH THE THIRD-QUARTER 2014, RESPECTIVELY, AND VIDEO RGUS GREW BY 19.2%. EXCLUDING THE ACQUISITION OF TELECABLE, VOICE AND DATA RGUS, GREW BY 45.0% AND 25.7% COMPARED WITH THE THIRD-QUARTER 2014, RESPECTIVELY, WHILE VIDEO RGUS GREW BY 5.0%. THE FOLLOWING INFORMATION SETS FORTH THE BREAKDOWN OF RGUS PER SERVICE TYPE FOR OUR TELECOMMUNICATIONS SEGMENT AS OF SEPTEMBER 30, 2: THE RGUS OF VIDEO, BROADBAND AND VOICE AS OF SEPTEMBER 30, 2,948,428, 2,900,,750,249, RESPECTIVELY, A TOTAL OF 8,599,448 RGUS. THE RGUS OF VIDEO, BROADBAND AND VOICE AS OF SEPTEMBER 30, 2,312,431, 2,165,,147,897, RESPECTIVELY, A TOTAL OF 6,625,969 RGUS. THIRD-QUARTER OPERATING SEGMENT INCOME INCREASED BY 50.1% TO PS.2,973.4 MILLION COMPARED WITH PS.1,981.6 MILLION IN THE THIRD-QUARTER 2014, AND THE MARGIN REACHED 40.8%, AN INCREASE OF , WHICH CONTRIBUTED WITH PS.808.2 MILLION TO OPERATING SEGMENT INCOME IN THE THIRD-QUARTER 2015, CONTINUED GROWTH IN THE CABLE PLATFORMS AND BESTEL, AND LOWER TELECOM EQUIPMENT COSTS. THESE FAVORABLE VARIANCES WERE PARTIALLY OFFSET BY THE INCREASE IN MAINTENANCE COSTS, PROGRAMMING COSTS, LEASING EXPENSES, AND PERSONNEL COSTS AND EXPENSES DURING THE QUARTER. EXCLUDING CABLECOM AND TELECABLE, FOR THE FULL QUARTER, OPERATING SEGMENT INCOME INCREASED BY 18.7%. THE FOLLOWING INFORMATION SETS FORTH THE BREAKDOWN OF REVENUES AND OPERATING SEGMENT INCOME, EXCLUDING CONSOLIDATION ADJUSTMENTS, FOR OUR CABLE AND NETWORK OPERATIONS FOR THE THIRD-QUARTER 2 OUR CABLE OPERATIONS INCLUDE VIDEO, VOICE AND DATA SERVICES PROVIDED BY CABLEVISIÓN, CABLEMÁS, TVI, CABLECOM AND TELECABLE. OUR NETWORK OPERATIONS INCLUDE SERVICES OFFERED BY BESTEL AND THE NETWORK OPERATIONS OF CABLECOM: THE REVENUES IN THE THIRD-QUARTER 2 AND NETWORK OPERATIONS AMOUNTED TO PS.6,182.4 MILLION AND PS.1,340.3 MILLION, RESPECTIVELY. THE REVENUES IN THE THIRD-QUARTER 2 AND NETWORK OPERATIONS AMOUNTED TO PS.4,398.9 MILLION AND PS.1,027.3 MILLION, RESPECTIVELY. THE OPERATING SEGMENT INCOME IN THE THIRD-QUARTER 2 AND NETWORK OPERATIONS AMOUNTED TO PS.2,505.4 MILLION AND PS.548.6 MILLION, RESPECTIVELY. THE OPERATING SEGMENT INCOME IN THE THIRD-QUARTER 2 AND NETWORK OPERATIONS AMOUNTED TO PS.1,729.1 MILLION AND PS.378.9 MILLION, RESPECTIVELY. THESE RESULTS DO NOT INCLUDE CONSOLIDATION ADJUSTMENTS OF PS.228.4 MILLION AND PS.121.1 MILLION IN REVENUES IN THE THIRD-QUARTER 2-QUARTER 2014, RESPECTIVELY, OR PS.80.6 MILLION AND PS.126.4 MILLION IN OPERATING SEGMENT INCOME IN THE THIRD-QUARTER 2-QUARTER 2014, RESPECTIVELY, WHICH ARE INCLUDED IN THE CONSOLIDATED RESULTS OF THE TELECOMMUNICATIONS SEGMENT. OTHER BUSINESSES THIRD-QUARTER SALES INCREASED BY 3.7% TO PS.2,008.7 MILLION COMPARED WITH PS.1,936.6 MILLION IN THE THIRD-QUARTER 2014. THIS INCREASE IS EXPLAINED MAINLY BY I) AN INCREASE IN THE REVENUES OF OUR FEATURE-FILM DISTRIBUTION BUSINESS IN MEXICO AND THE UNITED STATES; AND II) AN INCREASE IN THE REVENUES OF OUR GAMING BUSINESS, AS A RESULT OF AN INCREASE IN THE NUMBER OF ELECTRONIC GAMING MACHINES. THIS EFFECT WAS PARTIALLY COMPENSATED BY A DECREASE IN THE REVENUES OF OUR PUBLISHING DISTRIBUTION BUSINESS AND OUR SOCCER BUSINESS. THIRD-QUARTER OPERATING SEGMENT INCOME INCREASED BY 70.4% TO PS.258.4 MILLION COMPARED WITH PS.151.6 MILLION IN THE THIRD-QUARTER 2014, AND THE MARGIN REACHED 12.9%. THESE RESULTS REFLECT A SMALLER OPERATING SEGMENT LOSS IN OUR FEATURE-FILM DISTRIBUTION BUSINESS, AS WELL AS AN INCREASE IN THE OPERATING SEGMENT INCOME OF OUR GAMING, AND SOCCER BUSINESSES. THIS EFFECT WAS PARTIALLY COMPENSATED BY AN INCREASE IN THE OPERATING SEGMENT LOSS OF OUR PUBLISHING BUSINESS. INTERSEGMENT OPERATIONS INTERSEGMENT OPERATIONS FOR THE THIRD-QUARTER 2, RESPECTIVELY. CORPORATE EXPENSE CORPORATE EXPENSE INCREASED BY PS.138.4 MILLION, OR 38.7%, TO PS.496.3 MILLION IN THE THIRD-QUARTER 2015, FROM PS. 357.9 MILLION IN THE THIRD-QUARTER 2014. THE INCREASE REFLECTED PRIMARILY A HIGHER SHARE-BASED COMPENSATION EXPENSE. SHARE-BASED COMPENSATION EXPENSE IN THE THIRD QUARTER 2, RESPECTIVELY, AND WAS ACCOUNTED FOR AS A CORPORATE EXPENSE. SHARE-BASED COMPENSATION EXPENSE IS MEASURED AT FAIR VALUE AT THE TIME THE EQUITY BENEFITS ARE CONDITIONALLY SOLD TO OFFICERS AND EMPLOYEES, AND IS RECOGNIZED OVER THE VESTING PERIOD. OTHER EXPENSE, NET OTHER EXPENSE, NET, DECREASED BY PS.3,852.9 MILLION TO PS.693.7 MILLION IN THE THIRD-QUARTER 2015, FROM PS.4,546.6 MILLION IN THE THIRD-QUARTER 2014. THIS DECREASE REFLECTED PRIMARILY THE ABSENCE OF A PS.4,168.5 MILLION NON-CASH LOSS ON DISPOSITION OF OUR FORMER 50% JOINT VENTURE INVESTMENT IN THE IUSACELL TELECOM BUSINESS IN THE THIRD-QUARTER 2014, WHICH WAS PARTIALLY OFFSET BY A HIGHER EXPENSE RELATED TO FINANCIAL ADVISORY AND PROFESSIONAL SERVICES, A NON-RECURRENT SEVERANCE EXPENSE IN CONNECTION WITH DISMISSALS OF PERSONNEL IN OUR CONTENT, TELECOMMUNICATIONS AND OTHER BUSINESSES SEGMENTS, AND A HIGHER LOSS ON DISPOSITION OF PROPERTY AND EQUIPMENT. OTHER EXPENSE, NET, FOR THE THIRD-QUARTER 2, A NON-RECURRENT SEVERANCE EXPENSE IN CONNECTION WITH DISMISSALS OF PERSONNEL, LOSS ON DISPOSITION OF PROPERTY AND EQUIPMENT, AND DONATIONS.   NON-OPERATING RESULTS FINANCE INCOME OR EXPENSE, NET THE FOLLOWING INFORMATION SETS FORTH THE FINANCE INCOME (EXPENSE), NET, STATED IN MILLIONS OF MEXICAN PESOS FOR THE QUARTERS ENDED SEPTEMBER 30, 2: FINANCE INCOME OR EXPENSE, NET, CHANGED BY PS.5,883.1 MILLION TO A FINANCE INCOME, NET, OF PS.5,445.9 MILLION IN THE THIRD-QUARTER 2, NET, OF PS.437.2 MILLION IN THE THIRD-QUARTER 2014. THIS FAVORABLE CHANGE REFLECTED A PS.6,402.2 MILLION INCREASE IN OTHER FINANCE INCOME, NET, TO PS.7,289.6 MILLION IN THE THIRD-QUARTER 2-QUARTER 2014, RESULTING PRIMARILY FROM (I) OUR CONVERSION IN JULY 2, INC. OR "UHI" (FORMERLY, BROADCASTING MEDIA PARTNERS, INC.), THE CONTROLLING COMPANY OF UNIVISION COMMUNICATIONS INC. ("UNIVISION"), INTO WARRANTS THAT ARE EXERCISABLE FOR UHI'S COMMON STOCK, WHICH INCLUDED, AS A CONSIDERATION FOR SUCH CONVERSION, A CASH AMOUNT OF US$135.1 MILLION (PS.2,195.0 MILLION) RECEIVED FROM UHI; AND (II) A PS.4,718.2 MILLION RECLASSIFICATION FROM ACCUMULATED OTHER COMPREHENSIVE INCOME IN CONSOLIDATED EQUITY IN CONNECTION WITH A CUMULATIVE GAIN RELATED TO CHANGES IN FAIR VALUE OF SUCH DEBENTURES, WHICH EFFECT WAS PARTIALLY OFFSET BY THE ABSENCE OF A FAVORABLE CHANGE IN FAIR VALUE IN THE THIRD-QUARTER 2, NET, WAS PARTIALLY OFFSET BY (I) A PS.136.0 MILLION INCREASE IN INTEREST EXPENSE TO PS.1,557.4 MILLION IN THE THIRD-QUARTER 2,421.4 MILLION IN THE THIRD-QUARTER 2014, DUE PRIMARILY TO A HIGHER AVERAGE PRINCIPAL AMOUNT OF DEBT AND FINANCE LEASE OBLIGATIONS IN THE THIRD-QUARTER 2015; (II) A PS.199.5 MILLION DECREASE IN INTEREST INCOME TO PS.130.5 MILLION IN THE THIRD-QUARTER 2-QUARTER 2014, EXPLAINED PRIMARILY BY THE ABSENCE OF INTEREST INCOME FROM OUR FORMER INVESTMENTS IN CONVERTIBLE DEBENTURES, AS WELL AS A REDUCTION IN APPLICABLE INTEREST RATES; AND (III) A PS.183.6 MILLION INCREASE IN FOREIGN EXCHANGE LOSS TO PS.416.8 MILLION IN THE THIRD-QUARTER 2-QUARTER 2014, RESULTING PRIMARILY FROM THE EFFECT OF A 7.9% DEPRECIATION OF THE MEXICAN PESO AGAINST THE U.S. DOLLAR ON OUR AVERAGE NET US DOLLAR LIABILITY POSITION IN THE THIRD-QUARTER 2% DEPRECIATION ON A HIGHER US DOLLAR LIABILITY POSITION IN THE THIRD-QUARTER 2014. SHARE OF INCOME OR LOSS OF JOINT VENTURES AND ASSOCIATES, NET SHARE OF INCOME OR LOSS OF JOINT VENTURES AND ASSOCIATES, NET, CHANGED BY PS.135.5 MILLION TO A SHARE OF LOSS OF PS.19.1 MILLION IN THE THIRD-QUARTER 2-QUARTER 2014. THIS UNFAVORABLE CHANGE REFLECTED MAINLY A LOWER SHARE OF INCOME OF UHI, THE CONTROLLING COMPANY OF UNIVISION. INCOME TAXES INCOME TAXES INCREASED BY PS.3,187.0 MILLION TO PS.3,252.9 MILLION IN THE THIRD-QUARTER 2-QUARTER 2014. THIS INCREASE REFLECTED PRIMARILY A HIGHER TAX BASE. NET INCOME ATTRIBUTABLE TO NON-CONTROLLING INTERESTS NET INCOME ATTRIBUTABLE TO NON-CONTROLLING INTERESTS DECREASED BY PS.114.8 MILLION, OR 32.4%, TO PS.239.9 MILLION IN THE THIRD-QUARTER 2015, COMPARED WITH PS.354.7 MILLION IN THE THIRD-QUARTER 2014. THIS DECREASE REFLECTED PRIMARILY A LOWER PORTION OF NET INCOME ATTRIBUTABLE TO NON-CONTROLLING INTERESTS IN OUR SKY AND TELECOMMUNICATIONS SEGMENTS. OTHER RELEVANT INFORMATION CAPITAL EXPENDITURES AND INVESTMENTS DURING THE THIRD-QUARTER 2015, WE INVESTED APPROXIMATELY US$378.0 MILLION IN PROPERTY, PLANT AND EQUIPMENT AS CAPITAL EXPENDITURES, INCLUDING APPROXIMATELY US$235.2 MILLION FOR OUR TELECOMMUNICATIONS SEGMENT, US$89.5 MILLION FOR OUR SKY SEGMENT, AND US$53.3 MILLION FOR OUR CONTENT AND OTHER BUSINESSES SEGMENTS. IN JULY 2015, WE EXERCISED A PORTION OF OUR INVESTMENT IN WARRANTS ISSUED BY UHI FOR A NUMBER OF SHARES OF COMMON STOCK OF UHI, AND INCREASED OUR EQUITY STAKE IN THIS ASSOCIATE FROM 7.8% TO 10%. THIS NON-CASH TRANSACTION AMOUNTED TO US$107.4 MILLION (PS.1,695.5 MILLION). DEBT AND FINANCE LEASE OBLIGATIONS THE FOLLOWING INFORMATION SETS FORTH OUR TOTAL CONSOLIDATED DEBT AND FINANCE LEASE OBLIGATIONS AS OF SEPTEMBER 30, 2, 2014. AMOUNTS ARE STATED IN MILLIONS OF MEXICAN PESOS: THE TOTAL CONSOLIDATED DEBT AMOUNTED TO PS.88,818.9 MILLION AND PS.80,997.6 MILLION AS OF SEPTEMBER 30, 2, 2014, RESPECTIVELY, WHICH INCLUDED A CURRENT PORTION OF LONG-TERM DEBT IN THE AMOUNT OF PS.2,978.3 MILLION AND PS.337.1 MILLION, RESPECTIVELY. AS OF SEPTEMBER 30, 2, 2014, TOTAL DEBT IS PRESENTED NET OF FINANCE COSTS IN THE AMOUNT OF PS.1,216.8 MILLION AND PS.1,268.8 MILLION, RESPECTIVELY, AND DOES NOT INCLUDE RELATED ACCRUED INTEREST PAYABLE IN THE AMOUNT OF PS.1,345.9 MILLION AND PS.974.9 MILLION, RESPECTIVELY. ADDITIONALLY, WE HAD FINANCE LEASE OBLIGATIONS IN THE AMOUNT OF PS.5,830.4 MILLION AND PS.5,309.6 MILLION AS OF SEPTEMBER 30, 2, 2014, RESPECTIVELY, WHICH INCLUDED A CURRENT PORTION OF PS.504.0 MILLION AND PS.502.2 MILLION, RESPECTIVELY. AS OF SEPTEMBER 30, 2015, OUR CONSOLIDATED NET DEBT POSITION (TOTAL DEBT LESS CASH AND CASH EQUIVALENTS, TEMPORARY INVESTMENTS, AND NON-CURRENT HELD-TO-MATURITY AND AVAILABLE-FOR-SALE INVESTMENTS) WAS PS.47,727.7 MILLION. THE AGGREGATE AMOUNT OF NON-CURRENT HELD-TO-MATURITY AND AVAILABLE-FOR-SALE INVESTMENTS AS OF SEPTEMBER 30, 2015, AMOUNTED TO PS.6,170.3 MILLION. SHARES OUTSTANDING AS OF SEPTEMBER 30, 2, 2014, OUR SHARES OUTSTANDING AMOUNTED TO 338,461.8 MILLION AND 338,056.2 MILLION SHARES, RESPECTIVELY, AND OUR CPO EQUIVALENTS OUTSTANDING AMOUNTED TO 2,892.8 MILLION AND 2,889.4 MILLION CPO EQUIVALENTS, RESPECTIVELY. NOT ALL OF OUR SHARES ARE IN THE FORM OF CPOS. THE NUMBER OF CPO EQUIVALENTS IS CALCULATED BY DIVIDING THE NUMBER OF SHARES OUTSTANDING BY 117. AS OF SEPTEMBER 30, 2, 2014, THE GDS (GLOBAL DEPOSITARY SHARES) EQUIVALENTS OUTSTANDING AMOUNTED TO 578.6 MILLION AND 577.9 MILLION GDS EQUIVALENTS, RESPECTIVELY. THE NUMBER OF GDS EQUIVALENTS IS CALCULATED BY DIVIDING THE NUMBER OF CPO EQUIVALENTS BY FIVE. IFT RULING ON SEPTEMBER 30, 2015, THE FEDERAL TELECOMMUNICATIONS INSTITUTE RESOLVED, WITHIN THE INVESTIGATION OF TRANSITORY PROVISION 39 OF THE FEDERAL TELECOMMUNICATIONS LAW, THAT THERE ARE NO ELEMENTS AS TO THE EXISTENCE OF AN ECONOMIC AGENT WITH SIGNIFICANT MARKET POWER IN THE MARKET OF RESTRICTED AUDIO AND VIDEO IN MEXICO (PAY TV). ABOUT TELEVISA TELEVISA IS THE LARGEST MEDIA COMPANY IN THE SPANISH-SPEAKING WORLD BASED ON ITS MARKET CAPITALIZATION AND A MAJOR PARTICIPANT IN THE INTERNATIONAL ENTERTAINMENT BUSINESS. IT OPERATES FOUR BROADCAST CHANNELS IN MEXICO CITY, PRODUCES AND DISTRIBUTES 25 PAY-TV BRANDS FOR DISTRIBUTION IN MEXICO AND THE REST OF THE WORLD, AND EXPORTS ITS PROGRAMS AND FORMATS TO THE U.S. THROUGH UNIVISION COMMUNICATIONS INC. ("UNIVISION") AND TO OTHER TELEVISION NETWORKS IN OVER 50 COUNTRIES. TELEVISA IS ALSO AN ACTIVE PARTICIPANT IN MEXICO'S TELECOMMUNICATIONS INDUSTRY. IT HAS A MAJORITY INTEREST IN SKY, A LEADING DIRECT-TO-HOME SATELLITE TELEVISION SYSTEM OPERATING IN MEXICO, THE DOMINICAN REPUBLIC AND CENTRAL AMERICA. TELEVISA ALSO PARTICIPATES IN MEXICO'S TELECOMMUNICATIONS INDUSTRY IN MANY REGIONS OF THE COUNTRY WHERE IT OFFERS VIDEO, VOICE AND BROADBAND SERVICES. TELEVISA ALSO HAS INTERESTS IN MAGAZINE PUBLISHING AND DISTRIBUTION, RADIO PRODUCTION AND BROADCASTING, PROFESSIONAL SPORTS AND LIVE ENTERTAINMENT, FEATURE-FILM PRODUCTION AND DISTRIBUTION, THE OPERATION OF A HORIZONTAL INTERNET PORTAL AND GAMING. IN THE UNITED STATES, TELEVISA HAS EQUITY AND WARRANTS WHICH UPON ITS EXERCISE AND SUBJECT TO ANY NECESSARY APPROVAL FROM THE FEDERAL COMMUNICATIONS COMMISSION ("FCC") IN THE UNITED STATES, WOULD REPRESENT APPROXIMATELY 36% ON A FULLY DILUTED, AS-CONVERTED BASIS OF THE EQUITY CAPITAL IN UNIVISION HOLDINGS INC. (F/K/A BROADCASTING MEDIA PARTNERS, INC.), THE CONTROLLING COMPANY OF UNIVISION, THE LEADING MEDIA COMPANY SERVING THE UNITED STATES HISPANIC MARKET. DISCLAIMER THIS ANNEX CONTAINS FORWARD-LOOKING STATEMENTS REGARDING THE COMPANY'S RESULTS AND PROSPECTS. ACTUAL RESULTS COULD DIFFER MATERIALLY FROM THESE STATEMENTS. THE FORWARD-LOOKING STATEMENTS IN THIS ANNEX SHOULD BE READ IN CONJUNCTION WITH THE FACTORS DESCRIBED IN "ITEM 3. KEY INFORMATION – FORWARD-LOOKING STATEMENTS" IN THE COMPANY'S ANNUAL REPORT ON FORM 20-F, WHICH, AMONG OTHERS, COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE CONTAINED IN FORWARD-LOOKING STATEMENTS MADE IN THIS ANNEX AND IN ORAL STATEMENTS MADE BY AUTHORIZED OFFICERS OF THE COMPANY. READERS ARE CAUTIONED NOT TO PLACE UNDUE RELIANCE ON THESE FORWARD-LOOKING STATEMENTS, WHICH SPEAK ONLY AS OF THEIR DATES. THE COMPANY UNDERTAKES NO OBLIGATION TO PUBLICLY UPDATE OR REVISE ANY FORWARD-LOOKING STATEMENTS, WHETHER AS A RESULT OF NEW INFORMATION, FUTURE EVENTS OR OTHERWISE. THE FINANCIAL INSTITUTIONS THAT PERFORM FINANCIAL ANALYSIS ON THE SECURITIES OF GRUPO TELEVISA, S.A.B. ARE AS FOLLOWS: INSTITUTION: BARCLAYS BBVA BANCOMER BTG PACTUAL CITI CREDIT SUISSE GABELLI & CO. GBM CASA DE BOLSA GOLDMAN SACHS HSBC INVEX ITAÚ SECURITIES JPMORGAN MAXIM GROUP MERRILL LYNCH MORGAN STANLEY NEW STREET SANTANDER SCOTIABANK UBS MEXICAN STOCK EXCHANGE STOCK EXCHANGE CODE: TLEVISA QUARTER: 03YEAR: 2015 GRUPO TELEVISA, S.A.B. FINANCIAL STATEMENT NOTES CONSOLIDATED Final Printing GRUPO TELEVISA, S.A.B. AND SUBSIDIARIES Notes to Unaudited Condensed Consolidated Financial Statements For the nine months ended September 30, 2015 and 2014 (In thousands of Mexican Pesos, except per CPO, per share, par value and exchange rate amounts) 1.
